September 8, 1970


Dr. J. E. Peavy                  Opinion No.   M-683
Commissioner of Health
State Department of Health       Re: Whether the City of Anthony,
Austin, Texas 78756                  which is not a member of the
                                     El Paso City-County Health Unit,
                                     entitled to public health ser-
                                     vice from the El Paso City-County
                                     Health Unit, and related
                                     questions.
Dear Dr. Peavy:

     In making your request for an opinion from this office, you
have supplied the following information:

          "The City and County of El Paso have presented
     this Agency with several questions as to the scope
     of authority of their City-County Board of Health
     formed by authority of Article 4436a-1, V.C.S.

          "The City and County of El Paso have an existing
     City-County,Health Unit organized under authority
     of the above mentioned statute.  In the County of
     El Paso there is the City of Anthony which is a
     general law City properly incorporated under the laws
     of this State. This Agency support$ the City-County
     Health Unit in the form of assigned personnel, loan
     of equipment, etc. While the City of Anthony is not
     a member of'the health unit and does not contribute
     to its financial support other than as county tax
     payers, the City has requested of the El Paso County
     Commissioner's Court to provide all public health
     services entitled it under State law.




                             -3262-
Dr. J. E. Peavy, page 2        (M-683)


          "Subsequently, the Commissioner's Court of El
     Paso County met and passed a Resolution requiring the
     El Paso City-County Health Board and the El Paso
     City-County Health Director to furnish these health
     services to the town of Anthony, Texas. The City of
     Anthony has its own appointed health officer.

          "We would appreciate your opinion regarding the
     following questions:

     1.   Is the City of Anthony, which is not a member
          of the El Paso City-County Health Unit, entitled
          to public health service from the El Paso City-
          County Health Unit?

     2.   Does the El Paso County Commissioner's Court with-
          out concurrence of the City Council of El Paso or
          the Board of Health, duly appointed under Article
          4436a-1, V.C.S., have authority to direct the
          Director of the City-County Health Unit to furnish
          public health services to the City of Anthony?

     3.   With concurrence of El Paso County and the City
          of El Paso, does Article 4436a-1, V.C.S., enable
          the City of Anthony to become a participating
          member of the El Paso City-County Health Unit?

     4.   Section 4 of Article 4436a-1, V.C.S., forbids the
          appointment of a City Health Officer or County
          Health Officer in any health unit. The town of
          Anthony, not a member of the El Paso City-County
          Health Unit, has appointed its own City Health
          Officer.   If the City-County Health Unit is
          required to furnish public health services to
          the town of Anthony, what would be the authority,
          if any, of the Director of the City-County Health
          Unit in the City of Anthony?"




                              -3263-
  ,    .




Dr. J. E. Peavy, page 3        (M-683)


     Article 4436a-1, Vernon's Civil Statutes, which authorizes
the creation of City-County Health Units, authorizes a county and
participating incorporated cities to combine their health functions
into one operating unit. Such unit remains, however, subject to
the supervision and bu~dgetary control of the governmental entities
which have contracted to bring it into existence.   The City-County
Health Unit is thus a convenient vehicle through which the
individual governmental units may discharge their responsibilities
in the furtherance of public health.   In serving its citizens
and taxpayers, a county government has certain duties in the area
of public health which are imposed by law, and these duties may
be discharged directly or indirectly. The same is true of an
incorporated city. With these general statements in mind, your
specific questions will be answered.

     In reply to your first question, you are advised that it
is the opinion of this office that El Paso County has the duty
to provide certain health services to all the residents of the
county, and may not abrogate that duty by delegating public
health functions to a subordinate entity which services less
than the population of the entire county. Article 4436a-1 does not
limit a City-County Health Unit to service simply within a city,
but contemplates that it will provide authorized health services
throughout the geographical area of the governmental units which
comprise the health unit.

     In response to your second question, we note that Article
4436a-1 provides that the City-County Health Unit shall be
under the direction and supervision of the City-County Board
of Health, which is appointed by the joint action of'the Com-
missioner's Court and the City Council. All matters of public
health involving the expenditure of public funds must be sub-
mitted to the Board of Health for study and recommendation
before final action is taken by the City Council and Commissioner's
Court. However, the director of the City-County Health Unit is
appointed jointly by the City Council and Commissioner's Court,
subject to the approval of the City-County Board of Health, and
such director may be removed at will by the appointing authorities.
Such an organizational structure clearly requires a high degree
of cooperation between the various governmental entities involved, and




                             -3264-
                                                          .   .




Dr. J. E. Peavy, page 4        (M-683)


we are unwilling to make a categorical statement as to the extent
of the supervisory authority of any one participant under this
statute. However, the particular instruction issued in this
particular case by the Commissioner's Court constitutes only a
request that the Health Unit carry out the duties which are re-
quired of it by law, and it would serve no purpose for this office
to attempt a definition of the rights of control under Article
4436a-1.

     In replying to your third question, we first note that a
City-County Health Unit is a creature of agreement between
cooperating units of government.  Although Article 4436a-1 speaks
exclusively in terms of a county cooperating with one city within
the county, we quote the following from Article 10, Vernon's
Civil Statutes:

         "The following rules shall govern in the con-
     struction of all civil statutory enactments: .. ..
     4. The singular and plural number shall each include
     the other, unless otherwise expressly provided...."

     You are accordingly advised that the City of Anthony may
join the County and City of El Paso in the operation of the
City-County Health Unit upon the agreement of the governmental
units concerned.

     With regard to your fourth question, it is the opinion of
this office that the Director of the City-County Health Unit, in
furnishing health services to residents of the City of Anthony,
would have the duty and authority to perform only those services
which the county government is required by State law to furnish
within such city. Of course, in the event the City of Anthony
becomes a participant in the City-County Health Unit, the health
unit would assume the functions of the City Health Officer and
that office in the city would be abolished.

                            SUMMARY

              City-County Health Units created pursuant
         to the provisions of Article 4436a-1, Vernon's
         Civil Statutes, are subject to the supervision




                             -3265-
 .   .




Dr. J. E. Peavy, page 5          (M-683)


         and budgetary control of the governmental
         entities which have contracted to bring them
         into existence.

              Services of such health units are not
         limited to the corporate limits of participat-
         ing cities, but apply throughout the geographical
         area of the county, including areas of a city in
         the county which is not participating in the con-
         tract. Such services, however, are limited to services
         which otherwise are performed by the county and would
         not include those services required to be furnished
         by a city unless such city becomes a participant
         in the City-County Health Unit.




                                            General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Melvin Corley
Robert Davis
Allen Hill
Dyer Moore, Jr.

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant

                               -3266-